Appeal by defendant from an order of the County Court, Suffolk County, dated October 8, 1965, which denied, without a hearing, an application to set aside the decision of the trial court on a Huntley hearing and to reopen the same for the purpose of obtaining the testimony of the complainant. Appeal dismissed. Such an order is not separately appealable (see Code Crim. Pro., § 517; People v. Farina, 2 A D 2d 776, affd. 2 N Y 2d 454; People v. Giordano, 9 A D 2d 780). We have, nevertheless, examined the merits and, if we were not dismissing the appeal, we would affirm the order. [For prior related proceedings, see People v. Walker, 22 A D 2d 927; 24 A D 2d 1079; People v. Smith, 22 A D 927; 23 A D 2d 693,] Christ, Acting P. J., Brennan, Hopkins, Benjamin and Munder, JJ., concur.